EXHIBIT 10.1

LOFTON PLACE APARTMENTS

TAMPA, FLORIDA

REAL ESTATE SALE AGREEMENT

THIS REAL ESTATE SALE AGREEMENT (this “Agreement”) is made as of the 8th day of
June, 2009 (the “Effective Date”), by and between ERP OPERATING LIMITED
PARTNERSHIP, an Illinois limited partnership (“Seller”), with an office at c/o
Equity Residential, Two North Riverside Plaza, Suite 400, Chicago, Illinois
60606, and NORTHVIEW REALTY GROUP INC., a Canadian corporation (“Purchaser”),
with an office at 550 Sherbrook, Suite 1480, Montreal, OC Canada H3A 1B9.

RECITALS

A.    Seller is the owner of a certain parcel of real estate (the “Real
Property”) in the City of Tampa, County of Hillsborough, State of Florida, which
parcel is more particularly described in attached Exhibit A, and upon which is
located a multi-family residential apartment community commonly known as “Lofton
Place Apartments”.

B.    Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Property (as hereinafter defined), each in accordance with and
subject to the terms and conditions set forth in this Agreement.

THEREFORE, in consideration of the above Recitals, the mutual covenants and
agreements herein set forth and the benefits to be derived therefrom, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Purchaser and Seller agree as follows:

1.    PURCHASE AND SALE. Subject to and in accordance with the terms and
conditions set forth in this Agreement, Purchaser shall purchase from Seller and
Seller shall sell to Purchaser the Real Property, together with: (i) all
buildings and improvements owned by Seller and located on the Real Property (the
“Improvements”) and any and all of Seller’s rights, easements, licenses and
privileges presently thereon or appertaining thereto; (ii) Seller’s right, title
and interest, if any, in and to any land lying in the bed of any street, alley,
road or avenue (whether open, closed or proposed) within, in front of, behind or
otherwise adjoining the Real Property or any of it, to the extent such land is
appurtenant only to the Real Property and not any other adjacent property owned
by Seller or its affiliates; (iii) Seller’s right, title and interest in and to
the leases (the “Leases”) affecting the Property or any part thereof, other than
the Former Tenant Lease Files (as hereinafter defined); (iv) all furniture,
furnishings, fixtures, equipment (excluding computer hardware and software),
tools and other tangible property (excluding the Equity Residential legal manual
and any marketing information containing a logo of Seller and Seller’s
Affiliates (as hereinafter defined)) (collectively, the “Personal Property”)
owned by Seller, located on the Real Property and used solely in connection
therewith, a list of which is attached hereto as Exhibit B; (v) except as
otherwise provided herein, all right, title and interest of Seller under any and
all of the union, maintenance, service, advertising and other like



--------------------------------------------------------------------------------

contracts and agreements with respect to the ownership and operation of the
Property (collectively, the “Service Contracts”); all to the extent applicable
to the period from and after the Closing (as hereinafter defined); and
(vi) Seller’s right, title and interest in and to all intangible personal
property relating to the Real Property and the Improvements (including
governmental permits, licenses and approvals; warranties and guarantees;
architectural drawings, plans and specifications, as-built drawings for the
Property, advertising material and telephone exchange number and, to the extent
relating solely to the Real Property or Improvements, any development rights),
if and to the extent transferable without third party consent or cost or
liability to Seller (the “Intangible Personal Property”) (items (i) through
(vi) above, together with the Real Property, are collectively referred to in
this Agreement as the “Property”). All of the foregoing expressly excludes all
property owned by tenants or other users or occupants of the Property.

2.    PURCHASE PRICE. The total consideration to be paid by Purchaser to Seller
for the Property is Sixteen Million Five Hundred Thousand and No/100ths Dollars
($16,500,000.00) (the “Purchase Price”). The Purchase Price shall be paid as
follows:

2.1    Earnest Money.

2.1.1    Seller, Purchaser and a duly authorized representative of the Chicago
Office of First American Title Insurance Company (“Escrowee”) shall concurrently
herewith execute Earnest Money Escrow Instructions, in the form attached hereto
as Exhibit D, and Purchaser shall, within two (2) business days following the
Effective Date, deliver to Escrowee initial earnest money (the “Initial Earnest
Money”) in the sum of One Hundred Thousand and No/100ths Dollars ($100,000.00).
If Purchaser does not terminate this Agreement pursuant to and in accordance
with Section 8.1.1 below, Purchaser shall, on or before the date that is one
(1) business day after the expiration of the Review Period (hereinafter
defined), deposit with the Escrowee additional earnest money (the “Additional
Earnest Money”) in the sum of Sixty-Five Thousand and No/100ths Dollars
($65,000.00). The Initial Earnest Money and, if deposited or required to be
deposited with the Escrowee, the Additional Earnest Money, together with any
interest earned thereon net of investment costs, are referred to in this
Agreement as the “Earnest Money”. The Earnest Money shall be invested as Seller
and Purchaser jointly direct. Any and all interest earned on the Earnest Money
shall be reported to Purchaser’s federal tax identification number.

2.1.2    If the transaction closes in accordance with the terms of this
Agreement, at Closing, the Earnest Money shall be delivered by Escrowee to
Seller as part payment of the Purchase Price. If the transaction fails to close
due to a default on the part of Purchaser, Seller shall have the remedy options
provided for in Section 7.2 below. If the transaction fails to close due to a
default on the part of Seller, Purchaser shall have the remedy options provided
for in Section 7.1 below.

2.2    Cash at Closing. At Closing, Purchaser shall pay to Seller, with current,
federal funds wire transferred to an account designated by Seller in writing, an
amount equal to the Purchase Price, minus the sum of the Earnest Money which
Seller shall receive at Closing

 

2



--------------------------------------------------------------------------------

from the Escrowee, and plus or minus, as the case may require, the closing
prorations and adjustments to be made pursuant to Section 4.4 below.

3.    EVIDENCE OF TITLE.

3.1    Title Insurance. Seller shall, within fifteen (15) days after the
Effective Date, deliver to Purchaser a current commitment for an ALTA Owner’s
Title Insurance Policy (the “Title Commitment”), in the amount of the Purchase
Price, issued by First American Title Insurance Company (“Title Insurer”). At
Closing, Purchaser shall cause the Title Commitment to be updated for purposes
of issuance of an ALTA Owner’s Policy of Title Insurance (the “Owner’s Policy”)
insuring fee simple title to the Real Property and the Improvements. Purchaser
may request that Title Insurer issue, but Seller shall have no obligation to pay
for or to cause Title Insurer to issue, any available endorsements to the
Owner’s Policy. Upon issuance, the Owner’s Policy will except from coverage only
(i) the general exceptions (unless Purchaser obtains coverage over the general
exceptions), (ii) those exceptions which are more fully described on attached
Exhibit E and (iii) exceptions which become Permitted Exceptions pursuant to
Section 3.3 (collectively, the “Permitted Exceptions”). Except as permitted
under this Agreement, no additional encumbrances may be created on the Property
by Seller after the Effective Date without the prior consent of Purchaser, which
consent may not be unreasonably withheld, conditioned, or delayed.

3.2    Survey. Within five (5) days after the Effective Date, Seller shall
deliver to Purchaser one copy of the most recent existing plat of survey (if
any) of the Real Property (the “Existing Survey”) in Seller’s possession and
control. Purchaser may obtain, at Purchaser’s sole option, election and expense,
an updated or new as-built survey of the Real Property (the “Updated Survey”)
prepared by the surveyor who provided the Existing Survey or another surveyor
selected by Purchaser, in which event, Purchaser shall deliver the Updated
Survey to Seller and Title Insurer on or before the date that is ten (10) days
prior to the last day of the Review Period (as hereinafter defined).

3.3    Title Review. Purchaser shall have until the expiration of the Review
Period (the “Title Review Period”) to give Seller a detailed notice objecting to
any exception or condition contained in the Title Commitment or shown on the
Updated Survey, if any, other than those Permitted Exceptions which are listed
on Exhibit E. If Purchaser does not give notice of any objections to Seller
within the Title Review Period, Purchaser shall be deemed to have approved the
title as shown in the Title Commitment, the title exceptions, and all matters
shown on the Existing Survey or the Updated Survey, if any, and any such
exceptions or matters shall become “Permitted Exceptions”. If Purchaser provides
timely objections, Seller shall have five (5) business days after receipt of
Purchaser’s notice (the “Title Cure Period”) in which to elect, by written
notice to Purchaser, either (i) to cure or attempt to cure Purchaser’s
objections, or (ii) not to cure Purchaser’s objections; provided, however,
notwithstanding the foregoing, Seller shall have no obligation whatsoever to
cure or attempt to cure any of Purchaser’s objections. Notwithstanding the
preceding sentence, Seller shall be obligated, at Closing, to cause Title
Insurer to remove (by waiver or endorsement) any (a) mortgage or deed of trust
granted by Seller affecting the Property and (b) mechanic’s liens with respect
to work contracted for by Seller at the Property, provided that Seller has
received written notice of any such mechanic’s lien prior to Closing
(collectively, the “Required Cure Items”). In the event that Seller fails to
provide such

 

3



--------------------------------------------------------------------------------

written notice of its election to proceed under either clause (i) or (ii) above,
Seller shall be deemed to have elected clause (ii) above. At Seller’s cost and
expense, Seller may bond around any such matters to Title Insurer’s reasonable
satisfaction or cause Title Insurer to endorse over any such objection, and in
either event, such objection shall be deemed cured. If Purchaser provides timely
objections and all of Purchaser’s objections are not cured (or agreed to be
cured by Seller prior to Closing) within the Title Cure Period for any reason,
then, within five (5) days after the last day of the Title Cure Period Purchaser
shall, as its sole and exclusive remedy, waiving all other remedies, either:
(x) terminate this Agreement by giving a termination notice to Seller, at which
time Escrowee shall return the Earnest Money to Purchaser and the parties shall
have no further rights, liabilities, or obligations under this Agreement (other
than those that expressly survive termination); or (y) waive the uncured
objections by proceeding to Closing and thereby be deemed to have approved the
Purchaser’s title as shown in the Title Commitment the title exception
documents, the Existing Survey or the Updated Survey, if any, and any such
uncured objections shall become “Permitted Exceptions”. If Seller does not
timely receive notice of Purchaser’s election to terminate under this
Section 3.3, Purchaser will be deemed to have waived the uncured objections and
to approve the title as shown in the Title Commitment the title exception
documents, the Existing Survey or the Updated Survey, if any, and such uncured
objections shall become “Permitted Exceptions”.

If an update of the Updated Survey or any supplemental title commitment or
update issued subsequent to the date of the original Title Commitment discloses
any materially adverse matters not set forth on the Existing Survey, the Updated
Survey or the original Title Commitment, then, no later than the later of
(i) the expiration of the Review Period, or (ii) five (5) business days after
Purchaser’s receipt of such update of the Updated Survey, but in no event later
than the date that is ten (10) days prior to the scheduled Closing Date, or
(iii) five (5) business days after Purchaser’s receipt of such supplemented or
updated Title Commitment, as applicable, Purchaser shall have the right to
object to any such matter, in which event the same procedures for response,
termination and waiver set forth above shall apply to such new objections.

4. CLOSING.

4.1    Closing Date. The “Closing” of the transaction contemplated by this
Agreement (that is, the payment of the Purchase Price pursuant to a so-called
“New York style” closing, the transfer of title to the Property, and the
satisfaction of all other terms and conditions of this Agreement) shall occur
through escrow at 11:00 a.m. (Chicago time) on August 11, 2009, at the Chicago
office of Title Insurer, or at such other time and place as Seller and Purchaser
shall agree in writing. The “Closing Date” shall be the date of Closing.

4.2    Seller’s Closing Deliveries. At Closing, Seller shall execute and deliver
to Purchaser the following:

4.2.1 a “special” Warranty Deed (the “Deed”) in the form attached hereto as
Exhibit G, subject to the exceptions listed on Exhibit F attached hereto;

4.2.2 a bill of sale in the form attached hereto as Exhibit H;

 

4



--------------------------------------------------------------------------------

4.2.3    a letter advising tenants under the Leases of the change in ownership
of the Property in the form attached hereto as Exhibit I;

4.2.4    an Assignment and Assumption of Leases, Security Deposits and Service
Contracts in the form attached hereto as Exhibit J;

4.2.5    an Assignment and Assumption of Intangibles in the form attached hereto
as Exhibit K;

4.2.6    an affidavit stating, under penalty of perjury, Seller’s U.S. taxpayer
identification number and that Seller is not a foreign person within the meaning
of Section 1445 of the Internal Revenue Code;

4.2.7    such evidence of Seller’s power and authority as Title Insurer may
reasonably require;

4.2.8    an updated Rent Roll (as hereinafter defined) and a closing statement
(the “Closing Statement”), as required by Section 4.4 below, setting forth the
prorations and adjustments to the Purchase Price; and

4.2.9    subject to the provisions of Sections 7.3 and 10.6, a certificate
updating Seller’s representations and warranties set forth in Section 10.1 as if
made on the Closing Date.

4.3    Purchaser’s Closing Deliveries. At Closing, Purchaser shall execute and
deliver to Seller the following:

4.3.1    the funds required pursuant to Section 2.2 above;

4.3.2    a counterpart original of the Closing Statement referenced in
Section 4.2.7 above;

4.3.3    counterpart originals of the Assignment and Assumption of Leases,
Security Deposits and Service Contracts referenced in Section 4.2.4 above;

4.3.4    counterpart originals of the Assignment and Assumption of Intangibles
referenced in Section 4.2.5 above;

4.3.5    such evidence of Purchaser’s power and authority as Title Insurer may
reasonably require; and

4.3.6    a certificate updating Purchaser’s representations and warranties as if
made on the Closing Date as being true and correct in all material respects.

4.4    Closing Prorations and Adjustments. Seller shall prepare the Closing
Statement of the prorations and adjustments required by this Agreement and
submit it to Purchaser at least one (1) business day prior to the Closing Date.
The following items are to be prorated, adjusted or credited (as appropriate) as
of the close of business on the Closing Date, it

 

5



--------------------------------------------------------------------------------

being understood that for purposes of prorations and adjustments, Purchaser
shall be deemed to be the owner of the Property as of 12:00 a.m. on the Closing
Date and Seller shall be deemed to be the owner of the Property through 11:59
p.m. on the day preceding the Closing Date:

4.4.1    real estate and personal property taxes and assessments (on the basis
of the most recent available tax bill if the current bill is not then available,
and in any case, calculated taking into account the 4% discount available for
payment of real estate taxes prior to December; provided, however, in the event
the Closing takes place after the period of time for the 4% discount has
expired, the discount shall be applied only in the event Seller took advantage
of such discount when it paid the real estate taxes);

4.4.2    the rent payable by tenants under the Leases; provided, however, that
rent and all other sums which are due and payable to Seller by any tenant but
uncollected as of the Closing (collectively, the “Delinquent Amounts”) shall not
be adjusted, but Purchaser shall cause such Delinquent Amounts to be remitted to
Seller if, as and when collected. At Closing, Seller shall deliver to Purchaser
a schedule of all such Delinquent Amounts. In the event any Delinquent Amount is
inadvertently omitted from such schedule, Seller shall not be deemed to have
waived its rights to such Delinquent Amount. Purchaser shall include any and all
Delinquent Amounts in the first bills submitted to the tenants in question after
the Closing, and shall continue to do so for twelve (12) months thereafter.
Purchaser shall promptly remit to Seller any Delinquent Amounts provided that a
deficiency in the total rent due Purchaser is not created thereby;

4.4.3    the amount of unapplied refundable security deposits held by Seller
under the Leases;

4.4.4    water, electric, telephone and all other utility and fuel charges, fuel
on hand (at cost plus sales tax); provided, however, that any deposits with
utility companies shall remain the property of the Seller and shall not be
prorated or credited (to the extent possible, utility prorations will be handled
by meter readings on the day immediately preceding the Closing Date);

4.4.5    amounts due and payable by Seller under the Service Contracts but
excluding any lump sum or up front payments paid to Seller with respect thereto;

4.4.6    assignable license and permit fees; and

4.4.7    other similar items of income and expenses of operation.

Except with respect to general real estate and personal property taxes (which
shall be reprorated upon the issuance of the actual bills, if necessary), any
proration which must be estimated at Closing shall be reprorated and finally
adjusted as soon as practicable after the Closing Date; otherwise, subject to
the provisions of Section 4.4.2 above, all prorations shall be final. In
addition, notwithstanding anything to the contrary contained in this Section 4,
Seller reserves the right (i) to meet with governmental officials and to contest
any reassessment governing or affecting Seller’s obligations under Section 4.4.1
above, and (ii) to contest any assessment of the Property

 

6



--------------------------------------------------------------------------------

or any portion thereof and to attempt to obtain a refund for any taxes
previously paid. Seller shall retain all rights with respect to any refund of
taxes applicable to any period prior to the Closing Date. The obligations of
Purchaser and Seller under Section 4.4 of this Agreement shall survive the
Closing.

4.5    Transaction Costs. Seller shall pay for any transfer taxes, documentary
stamps or similar charges associated with the conveyance of the Property, any
base premium due in connection with the Owner’s Policy (the “Base Premium”)
which shall be net of any reissue discount which may be available from Title
Insurer in connection with the delivery of an existing owner’s policy of title
insurance, and one-half (1/2) of Escrowee’s standard escrow fees. All other
closing and transaction costs (including, without limitation, title insurance
premiums or other title costs in excess of the Base Premium (including, without
limitation, premiums for any loan policy or endorsements thereto required by
Purchaser’s lender, if any), transfer taxes, documentary stamps or similar
charges associated with Purchaser’s financing of the Property, recording
charges, any costs relating to the Updated Survey and one-half (1/2) of
Escrowee’s standard escrow fees) shall be paid by Purchaser. Seller and
Purchaser shall, however, be responsible for the fees of their respective
attorneys. This Section 4.5 shall survive any termination of this Agreement.

4.6    Possession. Upon Closing, Seller shall deliver to Purchaser possession of
the Property, subject to such matters as are permitted by or pursuant to this
Agreement.

4.7    Tenant Notice Requirements. Upon Closing, Purchaser, at its sole cost and
expense, shall deliver to the Hillsborough County Florida County Property
Appraiser, a notice of the change in ownership of the Property in accordance
with Florida Statutes Section 193.1556. Purchaser shall indemnify, defend and
hold Seller harmless from and against any and all losses, claims, damages and
liabilities (including, without limitation, reasonable attorneys’ fees incurred
in connection therewith) arising out of or resulting from Purchaser’s failure to
comply with the terms of this Section 4.7. This provision shall survive the
Closing

5.    CASUALTY LOSS AND CONDEMNATION. Prior to closing, the risk of loss shall
remain with Seller. If, prior to Closing, the Property or any part thereof shall
be condemned, or destroyed or damaged by fire or other casualty, Seller shall
promptly so notify Purchaser. If the Property or any part thereof shall be
condemned such that damages are in excess of Five Hundred Thousand and No/100ths
Dollars ($500,000.00) (as determined by an MAI certified appraiser selected by
Seller) or if the Property or any part thereof shall be destroyed or damaged by
fire or other casualty the repair of which would cost in excess of Five Hundred
Thousand and No/100ths Dollars ($500,000.00) (as determined by the insurance
adjuster designated by Seller’s insurance company), then, at the option of
either Seller or Purchaser, which option shall be exercisable, if at all, by
written notice thereof to the other party within ten (10) business days after
Purchaser receives written notice of such fire, earthquake or other casualty or
condemnation and the insurance adjuster’s determination of resulting damages,
this Agreement may be terminated. If either Purchaser or Seller elects to
terminate this Agreement, the Earnest Money shall be returned to Purchaser by
Escrowee, in which event this Agreement shall, without further action of the
parties, become null and void and neither party shall have any rights or
obligations under this Agreement, except those which expressly survive
termination. In the event that neither Purchaser nor Seller exercise the option
to terminate the

 

7



--------------------------------------------------------------------------------

Agreement set forth above, or if the condemnation or casualty is below the
$500,000 threshold described above, then the Closing shall take place on the
Closing Date and Purchaser shall be entitled to receive: (a) with respect to a
condemnation, an assignment of all of Seller’s right, title and interest in and
to the condemnation proceeds to be awarded to Seller as a result of such
condemnation, and (b) with respect to a casualty, a credit against the Purchase
Price payable at Closing in the total amount of the loss equal to (i) the
estimated cost of repair plus (ii) the estimated amount of lost rental income
subsequent to the Closing Date not to exceed 90 days, all as determined by
Seller’s insurer’s claim representative, minus (iii) any sums expended by Seller
in repairs or restoration. In addition, in the event of the foregoing, Purchaser
shall deliver to Seller at Closing a release in form reasonably satisfactory to
Seller whereby Purchaser releases Seller from all ongoing liability and/or
claims in connection with such condemnation or casualty.

Notwithstanding anything to the contrary contained in this Section 5, in the
event of any damage or condemnation below the $500,000 threshold described above
either (i) prohibits, as a matter of applicable law, the rebuilding or repair of
the Improvements substantially as they currently exist or (ii) prevents access
to the Property from a publicly dedicated street, then Purchaser may elect to
terminate this Agreement by written notice thereof to Seller within ten
(10) business days of such determination, and upon the exercise of such option
by Purchaser, this Agreement shall become null and void, the Earnest Money shall
be returned to Purchaser and neither party shall have any further liability or
obligations hereunder, except those that expressly survive termination.

6.    BROKERAGE. Seller agrees to pay upon Closing (but not otherwise) a
brokerage commission due to Apartment Realty Advisors pursuant to a separate
agreement for services rendered in connection with the sale and purchase of the
Property. Seller and Purchaser shall each indemnify and hold the other harmless
from and against any and all claims of all other brokers and finders claiming
by, through or under the indemnifying party and in any way related to the sale
and purchase of the Property, this Agreement or otherwise, including, without
limitation, attorneys’ fees and expenses incurred by the indemnified party in
connection with such claim. This Section 6 shall survive the termination of this
Agreement.

7.    DEFAULT AND REMEDIES.

7.1    Purchaser’s Pre-Closing Remedies. Notwithstanding anything to the
contrary contained in this Agreement, if Seller fails to perform in accordance
with the terms of this Agreement at or prior to Closing and Purchaser is not in
material default hereunder, then, as Purchaser’s sole and exclusive remedy
hereunder and at Purchaser’s option, either (i) the Earnest Money shall be
returned to Purchaser, in which event this Agreement shall be null and void, and
neither party shall have any rights or obligations under this Agreement except
those which expressly survive termination, or (ii) upon notice to Seller not
more than ten (10) days after Purchaser becomes aware of such failure, and
provided an action is filed within thirty (30) days thereafter, Purchaser may
seek specific performance of this Agreement, but not damages. Purchaser’s
failure to seek specific performance as aforesaid shall constitute its election
to proceed under clause (i) above.

7.2    Seller’s Pre-Closing Remedies. If Purchaser fails to perform in
accordance with the terms of this Agreement and Seller is not in material
default hereunder,

 

8



--------------------------------------------------------------------------------

Seller shall have the right to terminate this Agreement by delivering written
notice to Purchaser whereupon the Earnest Money shall be forfeited to Seller as
liquidated damages (which shall be Seller’s sole and exclusive remedy against
Purchaser), it being agreed between the parties hereto that the actual damages
to Seller in such event are impractical to ascertain and the amount of the
Earnest Money is a reasonable estimate thereof and shall be and constitute valid
liquidated damages, at which time this Agreement shall be null and void and
neither party shall have any rights or obligations under this Agreement;
provided, however, if pursuant to the terms of this Agreement, Purchaser is
required to but does not deposit with the Escrowee the Additional Earnest Money
as provided for in Section 2.1.1 above, the liquidated damages will include all
amounts that Purchaser was required to deposit as Earnest Money prior to such
default. Notwithstanding the foregoing, nothing in this Section 7.2 shall limit
any indemnification obligation of Purchaser under this Agreement.

7.3    Pre-Closing Knowledge. If at any time after the execution of this
Agreement, either Purchaser or Seller becomes aware of any fact or information
which makes a representation and warranty contained in this Agreement to become
untrue in any material respect, said party shall promptly disclose such fact in
writing to the other party hereto. If the party making the representation has
taken no willful act which is not permitted under this Agreement to cause the
representation to become untrue, said party shall not be in default under this
Agreement and the sole remedy of the other party shall be to either
(i) terminate this Agreement by written notice within five (5) business days of
the date on which the non-breaching party becomes aware of such fact (“Notice
Date”), in which event this Agreement, without further action of the parties,
shall become null and void such that neither party shall have any further rights
or obligations under this Agreement except for those rights and obligations
which by their terms expressly survive any such termination, or (ii) elect to
proceed to Closing, in which case such non-breaching party shall be deemed to
have waived its rights with respect to any such breach of representation or
warranty. In the event the non-breaching party fails to deliver such termination
notice to the breaching party on or before the Notice Date, then the
non-breaching party shall conclusively deemed to have elected to proceed under
clause (ii) of the preceding sentence. Notwithstanding anything to the contrary
set forth in this Agreement and without limitation to anything in Section 10.6
below, Purchaser and Seller are prohibited from making any claims against the
other party hereto after the Closing with respect to any breaches of the other
party’s representations and warranties contained in this Agreement that the
claiming party has actual knowledge of prior to the Closing. Notwithstanding
clause (i) above in this Section 7.3, in the event the representation and
warranty in Section 10.1.5 below (concerning condemnation) becomes untrue and
Purchaser does not have the right to terminate this Agreement under Section 5
above, then Purchaser shall not have the right to terminate the Agreement under
this Section 7.3 (however, Purchaser shall have the rights provided under
Section 5 above.)

7.4    Post-Closing Remedies. From and after the Closing, Seller and Purchaser
shall, subject to the terms and conditions of this Agreement including, without
limitation, the terms of Section 12.1 below, have such rights and remedies as
are available at law or in equity, except that neither Seller nor Purchaser
shall be entitled to recover from the other consequential or special damages.

 

9



--------------------------------------------------------------------------------

8.    CONDITIONS PRECEDENT.

8.1        Condition Precedent - Purchaser.

8.1.1    Purchaser shall have until 5:00 p.m. (Chicago time) on July 8, 2009
within which to inspect the Property (the “Review Period”). If Purchaser
determines that the Property is unsuitable for its purposes and so notifies
Seller in writing within the Review Period, the Earnest Money shall be returned
to Purchaser, at which time this Agreement shall be null and void and neither
party shall have any further rights or obligations under this Agreement except
those which expressly survive termination. Purchaser’s failure to terminate this
Agreement within the Review Period shall be conclusively deemed a waiver by
Purchaser of the condition contained in this Section 8.

8.1.2    Purchaser’s right of inspection pursuant to this Section 8 shall be
subject to the rights of tenants under the Leases and other occupants and users
of the Property. Before entering upon the Property, Purchaser shall furnish to
Seller a certificate of insurance evidencing: (a) commercial general liability
insurance coverage of not less than One Million Dollars ($1,000,000.00) per
occurrence and Two Million Dollars ($2,000,000.00) in the aggregate,
(b) commercial automobile insurance coverage of not less than One Million
Dollars ($1,000,000.00) per occurrence which shall cover liability arising in
connection with any automobile at the Property (including owned, hired and
non-owned automobiles), and (iii) workers’ compensation insurance as required by
statute in the state where the Property is located and employer’s liability
insurance of not less than One Million Dollars ($1,000,000.00) per accident.
With respect to the coverages required by subsections (a) and (b) immediately
preceding, Seller, Equity Residential, Equity Residential Management, L.L.C. and
their agents and affiliates shall be named as additional insureds. Such
insurance coverage shall (i) be issued by an insurance company licensed to do
business in the state where the Property is located having a rating of at least
“AX” by A.M. Best Company, (ii) be primary and any insurance maintained by
Seller shall be excess and noncontributory, (iii) include contractual liability
coverage with respect to Purchaser’s indemnity obligations set forth in this
Agreement (it being understood, however, that the availability of such insurance
shall not serve to limit or define the scope of Purchaser’s indemnity
obligations under this Agreement in any manner whatsoever), and (iv) not contain
any exclusions for work performed at or on residential properties, or for
“insured versus insured” claims as respects any potential claim by Seller
against Purchaser. The insurance certificate required herein shall also provide
that the coverage may not be cancelled, non-renewed or reduced without at least
thirty (30) days’ prior written notice to Seller. No inspection shall be
undertaken without reasonable prior notice to Seller. Seller shall have the
right to be present at any or all inspections. Neither Purchaser nor its agents
or representatives shall contact any tenants without the prior consent of
Seller. No inspection shall involve the taking of samples or other physically
invasive procedures without the prior written consent of Seller in its sole and
absolute discretion. Notwithstanding anything to the contrary contained in this
Agreement, Purchaser shall indemnify, defend (with counsel acceptable to Seller)
and hold Seller, Equity Residential, Equity Residential Management, L.L.C. and
each of their respective past, present and future affiliates (collectively,
“Seller’s Affiliates”), harmless from and against any and all losses, claims,

 

10



--------------------------------------------------------------------------------

damages and liabilities (including, without limitation, attorneys’ fees and
costs incurred in connection therewith) arising out of or resulting from
Purchaser’s exercise of its rights under this Agreement, including, without
limitation, its right of inspection as provided for in this Section 8. The
indemnification obligation of Purchaser in this Section 8.1.2 shall survive
termination of this Agreement.

8.1.3    At Closing, all management contracts relating to the Property shall be
terminated.

8.2    Condition Precedent - Seller. It shall be a condition of Seller’s
obligation to close hereunder that Seller shall receive from the Board of
Trustees of Equity Residential (or its executive committee, as the case may be),
at or prior to the expiration of the Review Period, approval to consummate the
transaction described in this Agreement on the terms and conditions set forth
herein. In the event Seller does not receive the aforementioned approval and so
notifies Purchaser in writing prior to the expiration of the Review Period, the
Earnest Money shall be returned to Purchaser, at which time this Agreement shall
terminate and be null and void and neither party shall have any further rights
or obligations under this Agreement except those which expressly survive
termination. Seller’s failure to terminate this Agreement prior to the
expiration of the Review Period shall be conclusively deemed a waiver by Seller
of its right to terminate contained in this Section 8.2.

9.    SECTION 1031 EXCHANGE. Seller may structure the disposition of the
Property as a like-kind exchange under Internal Revenue Code Section 1031 at
Seller’s sole cost and expense. Purchaser shall reasonably cooperate therein,
provided that Purchaser shall incur no material costs, expenses or liabilities
in connection with Seller’s exchange. Seller shall indemnify, defend and hold
Purchaser harmless therefrom and Purchaser shall not be required to take title
to or contract for purchase of any other property. If Seller uses a qualified
intermediary to effectuate the exchange, any assignment of the rights or
obligations of Seller hereunder shall not relieve, release or absolve Seller of
its obligations to Purchaser.

10.    REPRESENTATIONS AND WARRANTIES.

10.1    Seller’s Representations and Warranties. Seller represents and warrants
to Purchaser as of the Effective Date as follows:

10.1.1    Seller is a limited partnership, duly organized, validly existing and
in good standing under the laws of the State of Illinois.

10.1.2    Subject to Section 8.2.1 above, Seller has full power, right and
authority to enter into and perform its obligations under this Agreement.
Subject to Section 8.2.1 above, the execution, delivery and performance of this
Agreement by Seller have been duly and properly authorized by proper corporate
action in accordance with applicable law and with the Partnership Agreement of
Seller.

10.1.3    To Seller’s knowledge, Exhibit C attached hereto lists all of the
Service Contracts entered into by Seller that affect the Property and the
service provider under each Service Contract other than those that are both
subject to confidentiality restrictions and which will not be assigned to
Purchaser at Closing. Notwithstanding

 

11



--------------------------------------------------------------------------------

anything in this Agreement to the contrary, Seller does not covenant or
represent that any particular Service Contract will be in force or effect as of
the Closing or the parties to the Service Contracts will not be in default under
their respective Service Contracts, and the existence of any default by any
party under any Service Contract shall not affect the obligations of Purchaser
hereunder.

10.1.4    To Seller’s knowledge, Exhibit L attached hereto describes, in all
material respects, the following information concerning the Leases affecting the
Property as of the date thereon (“Rent Roll”): (a) unit number, (b) name of
tenant, (c) rental rate, (d) move in date, (e) expiration date, and (f) amount
of security deposit. Seller makes no representation with respect to any
information provided in Exhibit K that is not described in the preceding
sentence. Notwithstanding anything in this Agreement to the contrary, Seller
does not covenant or represent that tenants under Leases will not be in default
under their respective Leases, and the existence of any default by any tenant
under its Lease shall not affect the obligations of Purchaser hereunder.

10.1.5    To Seller’s knowledge, except as set forth on Exhibit N attached
hereto, Seller has not received from any governmental authority having the power
of eminent domain any written notice of any condemnation of the Property or any
part thereof.

10.1.6    To Seller’s knowledge, except as set forth on Exhibit O attached
hereto, Seller has received no written notice of any pending litigation
initiated against Seller or the Property which would materially affect the
Property after Closing.

10.1.7    To Seller’s knowledge, except as set forth on Exhibit P attached
hereto, Seller has not received from any governmental authority written notice
of any material violation of any building, fire or health code or any other
statute applicable to the Property which will not be cured prior to Closing.

10.2    Seller’s Knowledge. When used in this Agreement, the term “to Seller’s
knowledge” shall mean and be limited to the actual (and not imputed, implied or
constructive) current knowledge, without inquiry, of Jason Babcock, Vice
President of Investments for Equity Residential, and Barry Altshuler, Senior
Vice President of Investments for Equity Residential. Notwithstanding anything
to the contrary set forth in this Agreement, none of the foregoing individuals
shall have any personal liability or liability whatsoever with respect to any
matters set forth in this Agreement or any of Seller’s representations and/or
warranties herein being or becoming untrue, inaccurate or incomplete.

10.3    Survival of Seller’s Representations and Warranties. Subject to the
provisions of Section 7.3, Section 10.6 and any actions or conduct of Seller
permitted under this Agreement, the representations and warranties of Seller set
forth in Section 10.1 shall be updated by Seller at Closing in accordance with
Section 4.2.8 above, and shall survive the Closing and the delivery of the Deed
for a period of one hundred eighty (180) days following the Closing Date. Notice
of any claim as to a breach of any representation or warranty must be made to
Seller prior to the expiration of such one hundred eighty (180) day period or it
shall be deemed a waiver of Purchaser’s right to assert such claim.

 

12



--------------------------------------------------------------------------------

10.4    Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller as of the Effective Date as follows:

10.4.1    Purchaser is a corporation, duly organized, validly existing and in
good standing under the laws of the State of Canada.

10.4.2    Purchaser has full power, right and authority to enter into and
perform its obligations under this Agreement. The execution, delivery and
performance of this Agreement by Purchaser have been duly and properly
authorized by proper corporate action in accordance with applicable law and with
the Articles of Incorporation and Bylaws of Purchaser.

10.4.3    Neither Purchaser nor, to Purchaser’s knowledge, any direct or
indirect owner of Purchaser is (a) identified on the OFAC List (as hereinafter
defined) or (b) a person with whom a citizen of the United States is prohibited
to engage in transactions by any trade embargo, economic sanction, or other
prohibition of United States law, rule, regulation or Executive Order of the
President of the United States. The term “OFAC List” shall mean the list of
specially designated nationals and blocked persons subject to financial
sanctions that is maintained by the U.S. Treasury Department, Office of Foreign
Assets Control and any other similar list maintained by the U.S. Treasury
Department, Office of Foreign Assets Control pursuant to any law, rule,
regulation or Executive Order of the President of the United States, including,
without limitation, trade embargo, economic sanctions, or other prohibitions
imposed by Executive Order of the President of the United States.

10.4.4    Purchaser is not a party in interest under Section 3(14) of the
Employee Retirement Income Security Act of 1974 (“ERISA”), or a disqualified
person under Section 4975(e)(2) of the Internal Revenue Code of 1986, as amended
(the “Code”).

10.4.5    Purchaser’s acquisition of the Property will not constitute or result
in a prohibited transaction under Section 406 of ERISA or Section 4975 of the
Code.

10.4.6    Purchaser is not an entity whose assets are deemed to be “plan assets”
under ERISA, and the funds being used by Purchaser to acquire the Property do
not constitute in full or in part “plan assets” subject to ERISA (as defined in
29 C.F.R. § 2510.3-101).

10.5    Survival of Purchaser’s Representations and Warranties. The
representations and warranties of Purchaser set forth in Section 10.4 shall be
deemed to be remade by Purchaser as of Closing and shall survive the Closing and
delivery of the Deed.

10.6    Modification of Representations, Warranties and/or Certifications.
During the period from and after the expiration of the Review Period and prior
to Closing, as and to the extent that.(i) Purchaser obtains actual knowledge of
facts, or (ii) Purchaser receives (or Seller receives and delivers to Purchaser)
any Disclosures (as hereinafter defined) with respect to matters addressed in
Section 10.1, which contain information or facts that are inconsistent with or
different from any or all of the representations, warranties or certifications
made in Section

 

13



--------------------------------------------------------------------------------

10.1 above, and the Closing occurs, then such inconsistent portion of such
representation, warranty or certification made in this Section 10 shall be
deemed to be modified and superseded by such fact or Disclosure (and, in such
event, Seller shall no longer have any liability hereunder with respect to that
portion of the representation, warranty or certification superseded herein, as
applicable).

11.    AS-IS.

11.1    AS-IS CONDITION. SUBJECT TO SELLER’S REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN SECTION 10.1 ABOVE AND IN ANY DOCUMENTS DELIVERED
PURSUANT TO THE TERMS HEREOF BY SELLER TO PURCHASER AT CLOSING, AND
ACKNOWLEDGING THE PRIOR USE OF THE PROPERTY AND PURCHASER’S OPPORTUNITY TO
INSPECT THE PROPERTY, PURCHASER AGREES TO PURCHASE THE PROPERTY “AS IS”, “WHERE
IS”, WITH ALL FAULTS AND CONDITIONS THEREON. ANY WRITTEN OR ORAL INFORMATION,
REPORTS, STATEMENTS, DOCUMENTS OR RECORDS CONCERNING THE PROPERTY
(“DISCLOSURES”) PROVIDED OR MADE AVAILABLE TO PURCHASER, ITS AGENTS OR
CONSTITUENTS BY SELLER, SELLER’S AGENTS, EMPLOYEES OR THIRD PARTIES REPRESENTING
OR PURPORTING TO REPRESENT SELLER, SHALL NOT BE REPRESENTATIONS OR WARRANTIES,
UNLESS SPECIFICALLY SET FORTH IN SECTION 10.1 OF THIS AGREEMENT. IN PURCHASING
THE PROPERTY OR TAKING OTHER ACTION HEREUNDER, PURCHASER HAS NOT AND SHALL NOT
RELY ON ANY SUCH DISCLOSURES, BUT RATHER, PURCHASER SHALL RELY ONLY ON
PURCHASER’S OWN INSPECTION OF THE PROPERTY. PURCHASER ACKNOWLEDGES THAT THE
PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD
“AS IS”.

11.2    NO ADDITIONAL REPRESENTATIONS. PURCHASER ACKNOWLEDGES AND AGREES THAT
EXCEPT AS EXPRESSLY SET FORTH IN SECTION 10.1 OF THIS AGREEMENT AND IN ANY
DOCUMENTS DELIVERED PURSUANT TO THE TERMS HEREOF BY SELLER TO PURCHASER AT
CLOSING, SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY DISCLAIMS ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN,
PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO THE PROPERTY
INCLUDING, WITHOUT LIMITATION, (A) THE NATURE, QUALITY OR PHYSICAL CONDITION OF
THE PROPERTY, (B) THE CONSTRUCTION OF THE IMPROVEMENTS AND WHETHER THERE EXISTS
ANY CONSTRUCTION DEFECTS THEREIN, (C) THE WATER, SOIL AND GEOLOGY OF THE
PROPERTY, (D) THE INCOME TO BE DERIVED FROM THE PROPERTY, (E) THE SUITABILITY OF
THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER MAY CONDUCT
THEREON, (F) THE COMPLIANCE OF OR BY THE PROPERTY OR THE OPERATION THEREOF WITH
ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY GOVERNMENTAL AUTHORITY OR

 

14



--------------------------------------------------------------------------------

BODY HAVING JURISDICTION THEREOVER, (G) THE HABITABILITY OR FITNESS OF THE
PROPERTY FOR A PARTICULAR PURPOSE, (H) THE MARKETABILITY OF THE PROPERTY OR THE
ABILITY TO LEASE OR SELL UNITS THEREIN, (I) THE STATUS OR CONDITION OF
ENTITLEMENTS PERTAINING TO THE PROPERTY, AND (J) ANY MATTER REGARDING TERMITES
OR WASTES, AS DEFINED BY THE U.S. ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT
40 C.F.R., OR ANY HAZARDOUS MATERIALS, AS HEREINAFTER DEFINED. PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT SELLER, UNLESS OTHERWISE REQUIRED BY LAW, IS UNDER
NO DUTY TO MAKE ANY AFFIRMATIVE DISCLOSURES REGARDING ANY MATTER WHICH MAY BE
KNOWN TO SELLER.

11.3    RELEASE. PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR
WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, AS PURCHASER
DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO ANY MATTER RELATING TO THE
PROPERTY AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY
OR ON BEHALF OF SELLER, SELLER’S AGENTS, EMPLOYEES OR THIRD PARTIES REPRESENTING
OR PURPORTING TO REPRESENT SELLER, WITH RESPECT THERETO. UPON CLOSING, PURCHASER
SHALL ASSUME THE RISK THAT ADVERSE MATTERS REGARDING THE PROPERTY MAY NOT HAVE
BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL
BE DEEMED, ON BEHALF OF ITSELF AND ON BEHALF OF ITS TRANSFEREES AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, TO WAIVE, RELINQUISH, RELEASE AND FOREVER
DISCHARGE SELLER AND SELLER’S AFFILIATES FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION, LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, BY REASON OF OR ARISING OUT OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION
DEFECT OR OTHER PHYSICAL CONDITION (INCLUDING, WITHOUT LIMITATION, FUNGI, MOLD
OR MILDEW) WHETHER PURSUANT TO STATUTES IN EFFECT IN THE STATE OF FLORIDA OR ANY
OTHER FEDERAL, STATE, OR LOCAL ENVIRONMENTAL OR HEALTH AND SAFETY LAW OR
REGULATION, THE EXISTENCE OF ANY HAZARDOUS MATERIAL WHATSOEVER, ON, AT, TO, IN,
ABOVE, ABOUT, UNDER, FROM OR IN THE VICINITY OF THE PROPERTY AND ANY AND ALL
OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS WHATSOEVER REGARDING THE
PROPERTY. THIS RELEASE INCLUDES CLAIMS OF WHICH PURCHASER IS PRESENTLY UNAWARE
AND OF WHICH PURCHASER DOES NOT PRESENTLY SUSPECT TO EXIST WHICH, IF KNOWN BY
PURCHASER, WOULD MATERIALLY AFFECT PURCHASER’S RELEASE OF SELLER.

PURCHASER UNDERSTANDS AND ACKNOWLEDGES THAT GIVEN THE CLIMATE AND HUMID
CONDITIONS IN THE STATE OF FLORIDA, FUNGI, MOLD

 

15



--------------------------------------------------------------------------------

AND MILDEW MAY EXIST OR DEVELOP WITHIN THE PROPERTY. PURCHASER HEREBY AGREES
THAT UPON CLOSING PURCHASER SHALL ASSUME ALL RISK, KNOWN AND UNKNOWN, ASSOCIATED
WITH THE EXISTENCE OF FUNGI, MOLD OR MILDEW ON, AT, IN, ABOUT OR THROUGHOUT THE
PROPERTY.

IN THIS REGARD AND TO THE EXTENT PERMITTED BY LAW, PURCHASER HEREBY AGREES,
REPRESENTS AND WARRANTS THAT PURCHASER REALIZES AND ACKNOWLEDGES THAT FACTUAL
MATTERS NOW UNKNOWN TO PURCHASER MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO
CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES
AND EXPENSES WHICH ARE PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND
PURCHASER FURTHER AGREES, REPRESENTS AND WARRANTS THAT THE WAIVERS AND RELEASES
CONTAINED HEREIN HAVE BEEN NEGOTIATED AND AGREED UPON BY PURCHASER IN LIGHT OF
THAT REALIZATION AND THAT PURCHASER NEVERTHELESS HEREBY INTENDS TO RELEASE,
DISCHARGE AND ACQUIT SELLER AND SELLER’S AFFILIATES FROM ANY SUCH UNKNOWN CAUSES
OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND
EXPENSES.

PURCHASER’S RELEASE OF SELLER AS SET FORTH IN THIS SECTION 11.3 SHALL NOT
PERTAIN TO ANY CLAIM OR CAUSE OF ACTION BY PURCHASER AGAINST SELLER FOR A BREACH
BY SELLER OF A REPRESENTATION OR WARRANTY EXPRESSLY SET FORTH IN SECTION 10.1 OF
THIS AGREEMENT.

“Hazardous Materials” or “Hazardous Substances”- shall mean (i) hazardous
wastes, hazardous materials, hazardous substances, hazardous constituents, toxic
substances or related materials, whether solids, liquids or gases, including,
but not limited to, substances defined as “hazardous wastes,” “hazardous
materials,” “hazardous substances,” “toxic substances,” “pollutants,”
“contaminants,” “radioactive materials”, “toxic pollutants”, or other similar
designations in, or otherwise subject to regulation under, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), 42 U.S.C. § 9601 et seq.; the Toxic Substance Control Act (“TSCA”),
15 U.S.C. § 2601 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C.
§5101 et seq.; the Resource Conservation and Recovery Act (“RCRA” ), 42 U.S.C. §
9601, et seq.; the Clean Water Act (“CWA”), 33 U.S.C. § 1251 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq.; the Clean Air Act (“CAA”), 42
U.S.C. § 7401 et seq.; and in any permits, licenses, approvals, plans, rules,
regulations or ordinances adopted, or other criteria and guidelines promulgated
pursuant to the preceding laws or other similar federal, state or local laws,
regulations, rules or ordinance now or hereafter in effect relating to
environmental matters; and (ii) any other substances, constituents or wastes
subject to any applicable federal, state or local law, regulation or ordinance,
including any environmental law, now or hereafter in effect, including but not
limited to (A) petroleum, (B) refined petroleum products, (C) waste oil,
(D) waste aviation or motor vehicle fuel and their byproducts, (E) asbestos,
(F) lead in water, paint or elsewhere, (G) radon, (H) Polychlorinated Biphenyls
(PCB’s), (I) ureaformaldehyde, (J) volatile organic compounds (VOC), (K) total
petroleum hydrocarbons (TPH), (L) benzine derivative (BTEX), and (M) petroleum
byproducts.

 

16



--------------------------------------------------------------------------------

11.4    Condominium Conversions. Purchaser agrees to indemnify, defend and hold
Seller, Seller’s Affiliates, and each of their respective members, partners,
officers, directors, trustees, parents, subsidiaries, shareholders, managers,
beneficiaries, employees and agents, harmless from and against any and all
demands, claims, causes of action, legal or administrative proceedings, losses,
liabilities, damages, penalties, fines, liens, judgments, costs or expenses
whatsoever and of any kind or nature (including, without limitation, court costs
and reasonable attorneys’ fees arising out of any of the above), whether in
tort, contract or otherwise, and whether arising under statutes in effect in the
State of Florida or otherwise, arising out of or directly relating to claims
made or brought by or on behalf of any party or parties who acquire or contract
to acquire any ownership interest in the Property following the filing or
recording of any document providing for the conversion of the Property to a form
of condominium ownership under any state or local law (including, without
limitation, condominium and homeowner associations), and their successors and
assigns, in connection with or related to, the physical condition of the
Property prior to, at and subsequent to Closing, including, without limitation,
with respect to deficiencies (including, without limitation, any latent or
patent defect) in the design, specification, surveying, planning, development,
supervision or construction of an improvement to the Property, or any injury
arising out of any such deficiency, all structural and seismic elements of the
Property, all mechanical, electrical, plumbing, sewage, heating, ventilating,
air conditioning and other systems, the existence of asbestos, mold, mildew or
fungi and the environmental condition of the Property.

The provisions of this Section 11 shall survive the Closing. Purchaser and
Seller acknowledge and agree that the disclaimers, indemnifications and other
agreements set forth herein are an integral part of this Agreement and that
Seller would not have agreed to sell the Property to Purchaser for the Purchase
Price and Purchaser would not have agreed to enter into the transaction
contemplated by this Agreement without such disclaimers, indemnifications and
other agreements set forth above.

12.    LIMITATION OF LIABILITY.

12.1    Limitation of Liability. Notwithstanding anything to the contrary
contained herein, if the Closing shall have occurred (and Purchaser shall not
have waived, relinquished or released any applicable rights in further
limitation), the aggregate liability of Seller arising pursuant to or in
connection with the representations, warranties, indemnifications, covenants or
other obligations (whether express or implied) of Seller under this Agreement
(or any document executed or delivered in connection herewith) shall not exceed
Five Hundred Thousand and No/100ths Dollars ($500,000.00). Seller shall not be
liable to Purchaser in respect of the representations, warranties,
indemnifications, covenants or other obligations (whether express or implied) of
Seller under this Agreement (or any document executed or delivered in connection
herewith) unless and until the sum of such obligations exceeds Twenty Five
Thousand and no/100ths Dollars ($25,000.00) in the aggregate. The provisions of
this Section 12.1 shall survive the closing or any termination of this
Agreement.

12.2    No Personal Liability of Seller’s Directors and Employees. No
constituent partner in or agent of Seller, nor any advisor, trustee, director,
officer, employee, beneficiary, shareholder, participant, representative or
agent of any corporation or trust that is or becomes a

 

17



--------------------------------------------------------------------------------

constituent partner in Seller (including, but not limited to, Equity
Residential) shall have any personal liability, directly or indirectly, under or
in connection with this Agreement or any agreement made or entered into under or
pursuant to the provisions of this Agreement, or any amendment or amendments to
any of the foregoing made at any time or times, heretofore or hereafter, and
Purchaser and its successors and assigns and, without limitation, all other
persons and entities, shall look solely to Seller’s assets for the payment of
any claim or for any performance, and Purchaser, on behalf of itself and its
successors and assigns, hereby waives any and all such personal liability.
Notwithstanding anything to the contrary contained in this Agreement, neither
the negative capital account of any constituent partner in Seller (or in any
other constituent partner of Seller), nor any obligation of any constituent
partner in Seller (or in any other constituent partner of Seller) to restore a
negative capital account or to contribute capital to Seller (or to any other
constituent partner of Seller), shall at any time be deemed to be the property
or an asset of Seller or any such other constituent partner (and neither
Purchaser nor any of its successors or assigns shall have any right to collect,
enforce or proceed against or with respect to any such negative capital account
of partner’s obligations to restore or contribute). The provisions of this
Section 12.2 shall survive the Closing or any termination of this Agreement.

13.    OPERATION OF THE PROPERTY. From and after the Effective Date until the
Closing Date or earlier termination of this Agreement:

13.1    Ordinary Course of Business. Seller shall operate the Property in its
ordinary course of business (provided, that such obligation shall not include
incurring any capital expenditures except to the extent that the Property is
unable to operate without such expenditure) and shall not sell, further pledge,
or otherwise transfer or dispose of all or any part of any Property (except for
such items of Personal Property as become obsolete or are disposed of in the
ordinary course), subject to the provisions of Section 5 above.

13.2    Service Contracts. Seller shall not enter into any new written service
contract with respect to the Property that will not be cancelable by Purchaser
without penalty upon no greater than thirty (30) days notice, without the prior
written consent of Purchaser.

13.3    Property Insurance. Seller shall maintain in full force and effect
property insurance on the Property.

13.4    Condition of Vacant Units. At Closing, any units at the Property that
are vacated at least five (5) business days prior to Closing shall be put in
rent ready condition by Seller in accordance with Seller’s customary management
practices at the Property or Purchaser shall receive a credit at Closing in an
amount necessary to put any such unit in rent ready condition; provided,
however, the amount of any such credit shall not exceed the sum of $750 per
unit.

13.5    New Leases. Seller shall keep, observe, and perform its obligations as
landlord under the Leases, and not enter into, or alter, amend or otherwise
modify or supplement any existing Lease to provide for a term in excess of one
(1) year, without the prior written consent of Purchaser.

 

18



--------------------------------------------------------------------------------

14.    MISCELLANEOUS.

14.1    Indemnification Claims. The indemnifications contained in this Agreement
shall be subject to the following provisions: the indemnitee shall notify
indemnitor of any such claim against indemnitee within thirty (30) days after it
has written notice of such claim, but failure to notify indemnitor shall in no
case prejudice the rights of indemnitee under this Agreement unless indemnitor
shall be prejudiced by such failure and then only to the extent of such
prejudice. Should indemnitor fail to discharge or undertake to defend indemnitee
against such liability within fifteen (15) business days after the indemnitee
gives the indemnitor written notice of the same, then indemnitee may settle such
liability, and indemnitor’s liability to indemnitee shall be conclusively
established by such settlement, the amount of such liability to include both the
settlement consideration and the reasonable costs and expenses, including
attorneys’ fees, incurred by indemnitee in effecting such settlement. The
obligations set forth in this Section 14.1 shall survive the Closing or earlier
termination of this Agreement.

14.2    Entire Agreement. All understandings and agreements heretofore had
between Seller and Purchaser with respect to the Property are merged in this
Agreement, which alone fully and completely expresses the agreement of the
parties.

14.3    Assignment. Except for an assignment to a “Permitted Assignee” (as
hereinafter defined), neither this Agreement nor any interest hereunder shall be
assigned or transferred by Purchaser. For purposes of this Agreement, the term
“Permitted Assignee” shall mean a legal entity controlled by Northview Realty
Group Inc. or in which Northview Realty Group, Inc. or Doug Reim has an
ownership interest. To be effective, an assignment to a Permitted Assignee shall
(i) be fully executed by the assignor and the Permitted Assignee thereunder and
delivered to Seller at least five (5) business days prior to Closing, and
(ii) contain a provision whereby the Permitted Assignee assumes all of the
obligations of Purchaser under this Agreement. Upon an assignment of this
Agreement to a Permitted Assignee: (1) Purchaser shall not be relieved of any
subsequently accruing liability under this Agreement, and (2) as used in this
Agreement, the “Purchaser” shall be deemed to include such Permitted Assignee.
Subject to the foregoing, this Agreement shall inure to the benefit of and shall
be binding upon Seller and Purchaser and their respective successors and
assigns.

14.4    No Modification. This Agreement shall not be modified or amended except
in a written document signed by Seller and Purchaser.

14.5    Time of the Essence. Time is of the essence of this Agreement.

14.6    Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State in which the Property is located.

14.7    Notice. All notices, requests, demands or other communications required
or permitted under this Agreement shall be in writing and delivered personally,
by certified mail, return receipt requested, postage prepaid, by overnight
courier (such as Federal Express), or by facsimile transmission with a copy to
follow by certified mail, return receipt requested, postage paid or by overnight
courier, addressed as follows:

 

19



--------------------------------------------------------------------------------

If to Seller:

c/o Equity Residential

Two North Riverside Plaza, Suite 400

Chicago, Illinois 60606

Telephone: (312) 928-1256

Facsimile: (312) 454-1962

Attention: Jason Babcock

With copies to:

c/o Equity Residential

Two North Riverside Plaza, Suite 400

Chicago, Illinois 60606

Telephone: (312) 928- 1175

Facsimile: (312) 526-0671

Attention: Dede Berdelle, Esq.

If to Purchaser:

Northview Realty Group, Inc.

550 Sherbrook, Suite 1480

Montreal, QC Canada H3A 1B9

Attention: Doug Reim

Telephone: 514-904-0124

Facsimile: 514-987-9500

With a copy to:

Brick Gentry, P.C.

6701 Westown Parkway, Suite 100

West Des Moines, Iowa 50266

Telephone: (515)274-1450

Facsimile: (515)274-1488

Attention: Amy S. Beattie

All notices given in accordance with the terms hereof shall be deemed received
on the next business day if sent by overnight courier, on the same day if sent
by facsimile before 5:00 p.m. (Chicago time) on a business day, on the third
(3rd) business day following deposit with the United States Mail as a registered
or certified matter with postage prepaid, or when delivered personally or
otherwise received or refused. Either party hereto may change the address for
receiving notices, requests, demands or other communication by notice sent in
accordance with the terms of this Section 14.7.

 

20



--------------------------------------------------------------------------------

14.8    Waiver of Trial by Jury. IN ANY LAWSUIT OR OTHER PROCEEDING INITIATED BY
PURCHASER UNDER OR WITH RESPECT TO THIS AGREEMENT, PURCHASER WAIVES ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY. IN ADDITION, PURCHASER WAIVES ANY RIGHT TO SEEK
RESCISSION OF THE TRANSACTION PROVIDED FOR IN THE AGREEMENT.

14.9    Confidentiality. Without the prior written consent of Seller, Purchaser
shall not issue a press release or other media publicity of any kind whatsoever
with respect to Seller or this Agreement or disclose to any third party the
existence of this Agreement or any term or condition of this Agreement
(including, without limitation, the Purchase Price) or the results of any
inspections or studies undertaken in connection herewith; provided, however, if
disclosure is required by law, the content of any such disclosure shall be
subject to the prior written approval of Seller, which approval shall not be
unreasonably withheld. Purchaser agrees to keep confidential and not to use,
other than in connection with its determination whether to proceed with the
purchase of the Property in accordance with Section 8 hereof, any of the
documents, material or information regarding the Property or Seller supplied to
Purchaser by Seller or by any third party at the request of Seller, including,
without limitation any environmental site assessment reports and information
concerning any employee of Seller or Seller’s Affiliates furnished to Purchaser,
except Purchaser may share such documents, material and information with
Purchaser’s consultants (the “Purchaser’s Consultants”) on a “need to know”
basis, unless Purchaser is compelled to disclose such documents, material or
information by law or by subpoena. Purchaser agrees to indemnify and hold
harmless Seller from and against any and all losses, damages, claims and
liabilities of any kind (including, without limitation, attorney’s fees) arising
out of a breach by Purchaser or Purchaser’s Consultants of the provisions of
this Section 14.9. In the event that the Closing does not occur in accordance
with the terms of this Agreement, Purchaser shall promptly destroy or return to
Seller all of the documents, materials and information regarding the Property
supplied to Purchaser by Seller or at the request of Seller. The provisions of
this Section 14.9 shall survive the Closing or the earlier termination of this
Agreement.

14.10    Assignment of Interest in Reports and Studies. If for any reason
Purchaser does not consummate the Closing, then Purchaser shall, unless
prohibited by the agreement with the preparer thereof, upon Seller’s request and
payment therfor, assign and transfer to Seller all of its right, title and
interest in and to any and all studies, reports, surveys and other information,
data and/or documents relating to the Property or any part thereof prepared by
or at the request of Purchaser, its employees and agents, and shall deliver to
Seller copies of all of the foregoing.

14.11    Access to Property Files. Notwithstanding anything to the contrary set
forth in this Agreement, Purchaser hereby agrees that following Closing, Seller
shall have, upon reasonable prior notice to Purchaser, access to all files at
the Property that relate to a dispute or a set of facts that could lead to a
dispute (a “Dispute”) between Seller and a third party including, without
limitation, a tenant of the Property with respect to Seller’s period of
ownership thereof; provided, however, all rights, defenses, causes of action and
claims relating to a Dispute and arising from matters and events following the
Closing Date shall belong to Purchaser. In addition, all files at the Property
that relate to tenants who have vacated their units at the Property (the “Former
Tenant Lease Files”), together with any and all rights, defenses, causes of

 

21



--------------------------------------------------------------------------------

action and claims relating thereto, shall remain the property of Seller. Former
Tenant Lease Files may be removed from the Property by Seller on or before
Closing.

14.12    No Memorandum of Agreement. This Agreement or any notice or memorandum
hereof shall not be recorded in any public record. A violation of this
prohibition shall constitute a material breach by Purchaser, entitling Seller to
terminate this Agreement.

14.13    No Finance Contingency. Purchaser acknowledges and agrees that
Purchaser’s obligations under this Agreement are not in any manner contingent or
conditioned upon Purchaser obtaining financing in order to Purchase the
Property. It is expressly understood that if Purchaser is unable to close the
transaction contemplated by this Agreement as a result of Purchaser’s failure to
obtain financing, Purchaser shall be in default under this Agreement and Seller
shall have the remedy provided in Section 7.2 above. In no event shall Seller be
obligated to comply with any requirements of Purchaser’s lender or otherwise
incur any cost, expense or liability in connection with Purchaser’s financing of
the Property.

14.14    Counterpart Signatures. This Agreement may be signed in any number of
counterparts each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.

14.15    Designation of Escrowee as Reporting Person. Seller and Purchaser
hereby designate Escrowee to act as and perform the duties and obligations of
the “reporting person” with respect to the transaction contemplated by this
Agreement for purposes of 26 C.F.R. Section 1.6045-4(e)(5) relating to the
requirements for information reporting on real estate transaction closed on or
after January 1, 1991.

14.16    Weekends and Legal Holidays. Whenever the time for performance of a
covenant or condition required to be performed pursuant to the terms of this
Agreement falls upon a Saturday, Sunday or Federal or State of Illinois holiday,
such time for performance shall be extended to the next business day. Otherwise
all references herein to “days” shall mean calendar days.

14.17    Signatures. Handwritten signatures to this Agreement transmitted by
telecopy or electronic transmission (for example, through use of a Portable
Document Format or “PDF” file) shall be valid and effective to bind the party so
signing. Each party agrees to promptly deliver to the other party an executed
original of this Agreement with its actual signature, but a failure to do so
shall not affect the enforceability of this Agreement, it being expressly agreed
that each party to this Agreement shall be bound by its own telecopied or
electronically transmitted handwritten signature and shall accept the telecopied
or electronically transmitted handwritten signature of the other party to this
Agreement.

14.18    Legal Representation. Each party hereto has been represented by legal
counsel in connection with the negotiation of the transactions herein
contemplated and the drafting and negotiation of this Agreement. Each party
hereto and its counsel has had an opportunity to review and suggest revisions to
the language of this Agreement. Accordingly, no provision of this Agreement
shall be construed for or against or interpreted to the benefit or

 

22



--------------------------------------------------------------------------------

disadvantage of any party by reason of any party having or being deemed to have
structured or drafted such provision.

14.19    Prevailing Party Attorney Fees. If either Seller or Purchaser files
suit to enforce the obligations of the other party under this Agreement, the
prevailing party shall be entitled to recover the reasonable fees and expenses
of its attorneys from the non-prevailing party.

14.20    Radon Gas. Pursuant to Section 404.05618, Florida Statues (1988), the
following notification regarding radon gas is hereby made, and all parties
executing this Agreement acknowledge receipt of this notification:

Radon Gas: “Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit”.]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have executed and delivered this
Agreement as of the date first above written.

 

SELLER:

ERP OPERATING LIMITED PARTNERSHIP,


an Illinois limited partnership,

By:   Equity Residential, a Maryland real estate investment trust, its general
partner   By:   /s/ Jason Babcock   Name:   Jason Babcock   Its:   Vice
President PURCHASER: NORTHVIEW REALTY GROUP INC., a Canadian corporation By:  
/s/ Doug Reim Name:   Doug Reim Its:   Principal

 

24



--------------------------------------------------------------------------------

EXHIBITS

A — Legal Description

B — List of Personal Property

C — List of Service Contracts

D — Earnest Money Escrow Instructions

E — Permitted Exceptions

F — Exceptions to the Deed

G — Special Warranty Deed

H — Bill of Sale

I — Tenant Notice Letter

J — Assignment and Assumption of Leases, Security Deposits and Service Contracts

K — Assignment of Intangibles

L — Rent Roll

M — Intentionally Deleted

N — Notice of Condemnation Proceedings

O — Notice of Pending Litigation

P — Notice of Violations